DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US PN 5,165,809), in view of Bindig (PG Pub 20090179526) and in view of Ozawa (PG Pub 20090102325).
Considering claim 41, Takashashi teaches a piezoelectric ceramic actuator comprising: multiple metal electrode layers (44 + col. 7 lines 40-46); multiple piezoelectric ceramic layers (42 + col. 7 lines 40-46), wherein the multiple piezoelectric ceramic layers comprise d31-mode piezoelectric layers (col. 10 lines 46-53 + col. 11 lines 11-50), and wherein a polarization of the d31-mode piezoelectric layers is substantially perpendicular to a direction of utilized displacement of the piezoelectric ceramic actuator upon charging of the piezoelectric ceramic actuator (col. 7 lines 40-60).
However, Takashashi does not teach wherein each of the multiple piezoelectric ceramic layers comprises a ceramic composition having a sintering temperature of 950 degrees Celsius or below and wherein each of the multiple metal electrode layers comprises metal selected from the group comprising silver (Ag), a silver palladium alloy (Ag/Pd alloy) having a low palladium concentration of < 10 wt% nickel, a nickel alloy, copper or a copper alloy.
Bindig teaches wherein each of the multiple piezoelectric ceramic layers comprises a ceramic composition having a sintering temperature of 950 degrees Celsius or below (paragraph 0011).

However, the combination still does not teach the multiple metal electrode layers comprise metal selected from the group comprising silver (Ag) (404 + paragraph 0071), a silver palladium alloy (Ag/Pd alloy) having a low palladium concentration of < 10 wt%, nickel, a nickel alloy, copper or a copper alloy.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the multiple metal electrode layers comprise metal selected from the group comprising silver (Ag), a silver palladium alloy (Ag/Pd alloy) having a low palladium concentration of < 10 wt%, nickel, a nickel alloy, copper or a copper alloy benefit of using a material which has a high resistance to heat during the firing and easiness of co-sintering with the piezoelectric film.
Considering claim 42, Takahashi teaches wherein each of the multiple piezoelectric layers has a perovskite phase which is substantially away from a morphotropic phase boundary of the ceramic composition of the multiple piezoelectric layers. (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Allowable Subject Matter
Claims 24, 26, 28-36, 38-40 and 43-44 are allowed.  Considering claim 24, the prior art does not teach the applicant’s claimed limitations for the reasons listed in the 892 sheet.  
Considering claims 31 and 43, the prior art does not teach the applicant’s claimed limitations for the reasons listed in the previous office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837